DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Zhang et al. (2017/0372113) teaches a display panel, comprising: a base substrate (10; Fig 5; Fig 12a); a thin film transistor layer (133; Fig 12a), being disposed on the base substrate; a plurality of pixel units (12; Fig 5; Fig 12a; para [0204] As shown in FIG. 12a, the display panel may comprise a first substrate 10 and a plurality of pixel driving circuits 133 arranged on the first substrate 10. Each pixel driving circuit 133 may be electrically connected to a corresponding organic light-emitting unit 120), being disposed on the thin film transistor layer; a circular polarizer (11; Fig 5; para [0134] a first polarizer 11 disposed on the first substrate 10, and an organic light-emitting layer 12 disposed between the first substrate 10 and the first polarizer 11 for displaying images. Para [0142] Thus, the formed first polarizer and second polarizer may both be circular polarizers.), being disposed on the pixel units (Fig 5); a plurality of fingerprint identification units (21; Fig 5), being disposed on one side of the base substrate away from the pixel units (Fig 5); the fingerprint identification units being arranged in a grid 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “…and each of the fingerprint identification units disposing a linear polarized liquid crystal layer; …, and an absorption axis of the linear polarized liquid crystal layer is parallel to a polarization direction of the light emitted from the pixel unit; when a finger .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623